Order entered October 6, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00573-CR
                                No. 05-22-00574-CR

                   LAWRENCE ALLEN FULLER, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 3
                            Dallas County, Texas
              Trial Court Cause Nos. F97-01742-J & F97-02170-J

                                      ORDER

      Before the Court is the State’s October 3, 2022 motion for extension of time

to file the State’s brief. We GRANT the motion and ORDER the State’s brief

received with the motion filed as of the date of this order.


                                               /s/   LANA MYERS
                                                     JUSTICE